Citation Nr: 0515910	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  95-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left shoulder disability.

2.  Entitlement to a temporary total (100%) disability rating 
under 38 C.F.R. § 4.30 beyond January 31, 2001, for 
convalescence following left shoulder surgery in November 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating action by 
Department of Veterans Affairs (VA), Regional Office in which 
an evaluation in excess of 20 percent for a left shoulder 
disability was denied.  Subsequently, in a December 1997 
rating action, a 30 percent evaluation for the left shoulder 
disability was assigned.  The veteran has indicated that he 
wishes to pursue an appeal for an evaluation in excess of 30 
percent for his left shoulder disability.

This matter also comes before the Board from a June 2000 
rating action in which an extension of convalescence rating 
under 38 C.F.R. § 4.30 was assigned from August 1, 2000 until 
January 31, 2001, based largely upon the veteran's left 
shoulder surgery on May 15, 2000.  (The Board notes that an 
April 2000 rating decision reflects that an evaluation of 100 
percent under 38 C.F.R. § 4.30 was also in effect from 
January 25, 2000, to August 1, 2000, based upon surgical and 
other treatment (not including the May 2000 surgery).  
Therafter, the veteran underwent reconstructive shoulder 
surgery in November 2000, and he has pursued a claim for an 
extension of a total rating for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond January 31, 2001.  That 
claim was denied by the RO in an August 2001 Supplemental 
Statement of the Case.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge at the RO in November 2001, a transcript 
of which is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.
REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1998).

With respect to the claim of entitlement to an evaluation in 
excess of 30 percent for a left (minor) shoulder disability, 
the Board points out that this condition has been assigned 
the highest shedular evaluation under the currently assigned 
rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5201 (for 
limitation of motion of the arm).  However, the Board notes 
that an increased evaluation may be awarded based on the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321 and/or the assignment of a separate evaluation for 
symptoms such as scarring.  

The Board notes that a VA examination was scheduled for the 
veteran in September 2004 in order to assess the severity of 
the left shoulder condition, to include the aforementioned 
considerations.  However, the veteran did not report for that 
examination.  Thereafter, the record contains a January 2005 
memorandum indicating that the veteran explained that he did 
not receive the July and August 2004 VA correspondence 
regarding the September 2004 examination, and indicated that 
he had a new address.  The records system was updated with 
the new address, and the veteran requested that the 
examination be rescheduled.  In light of the veteran's 
reasonable explanation and effort to cooperate with VA by 
providing his most recent contact information, the Board 
believes that the veteran should be rescheduled for a VA 
examination.

The veteran also has a pending claim for an extension of his 
temporary total rating beyond January 31, 2001.  The record 
as it currently stands contains conflicting evidence 
regarding the amount of time required for convalescence 
following the veteran's November 2000 surgery.  A June 2001 
VA opinion indicated that the veteran had made a reasonable 
recovery from the surgery according to the clinical records, 
and estimated that recovery from shoulder surgery should take 
from 8 to 12 weeks.  The record also contains a VA 
prescription form dated in December 2000, apparently 
completed by the veteran's pharmacist, indicating that, 
following reconstructive surgery, the veteran would need 
rehabilitation for six months, with convalescence.  
Accordingly, as an updated VA examination is being ordered, 
the Board believes it would be helpful to obtain an opinion 
as to he amount of time actually required by the veteran for 
convalescence following the November 2000 surgery.

Inasmuch as the claim is being remanded, the Board also 
believes that the veteran's most recent medical records 
should be obtained.  In this regard, in a March 2005 
statement the veteran mentioned receiving on-going treatment 
at the VAMCs in Philadelphia, PA, and Wilmington, DE.  The 
file contains VA medical records current through 
approximately 2003.  Accordingly, VA records dated from 
January 2004 forward will be requested.  Although the record 
reflects that the veteran was privately treated at the 
Hospital of the University of Pennsylvania in 2002, the 
veteran has not indicated that he received any further 
treatment there.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  VA medical records pertaining to the 
veteran's service-connected left shoulder 
disability from facilities in Philadelphia, 
PA, and Wilmington, DE, dated from January 
2004 forward should be obtained.  In this 
regard, the records requested should include 
outpatient records, physical therapy, 
radiology reports, and any 
surgical/hospitalization/discharge reports.  

2.  Make arrangements for the veteran to be 
afforded a medical examination of his left 
shoulder.  The claims folder should be 
provided to the examiner for review, and the 
report should indicate such a review.  The 
examiner's report should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.

a.  The examination report should include 
range-of-motion findings (with normal 
range of motion reported for reference) 
and should discuss the presence of 
manifestations of pain as well as 
functional impairment.  

b.  Any scarring of the left shoulder 
area should be identified in terms of 
size and extent, and any symptoms 
associated with the scar(s) such as: 
tenderness, pain, disfigurement, 
exfoliation, exudation, itching, and/or 
ulceration should be described.

c.  The examiner should be asked to opine 
as to whether the left shoulder 
disability, alone, is productive of 
interference with employment, and if so, 
in what manner and to what extent.  In 
addition, the examiner should, to the 
extent feasible, opine as to whether any 
additional limitation of motion or other 
functioning of the shoulder would arise 
outside the examination setting, due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
whether any such functional loss would be 
slight, moderate, or severe.  

d.  The examiner should also review the 
evidence and medical opinions of record, 
and opine as to the appropriate length of 
time which was in fact required for the 
veteran's convalescence following his 
November 2000 surgery.

e.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


